t c summary opinion united_states tax_court johnny elton kelly petitioner v commissioner of internal revenue respondent docket no 10036-04s filed date johnny elton kelly pro_se beth a nunnink for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be en- tered is not reviewable by any other court and this opinion should not be cited as authority 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency in and an accuracy- related penalty under sec_6662 on petitioner’s federal_income_tax tax for his taxable_year in the respective amounts of dollar_figure and dollar_figure the issue remaining for decision is whether the notice_of_deficiency notice that respondent issued to petitioner with respect to his taxable_year is invalid we hold that it is not background most of the facts have been stipulated and are so found petitioner resided in memphis tennessee at the time he filed the petition in this case and at all other relevant times petitioner filed a tax_return for his taxable_year return in the return petitioner reported wages of dollar_figure total social_security_benefits of dollar_figure and taxable social_security_benefits of dollar_figure and claimed two dependency exemp- tions the earned_income_credit and head_of_household filing_status respondent’s office in holtsville new york issued to petitioner a notice relating to his taxable_year in that notice respondent determined that petitioner did not have wages of dollar_figure as reported in his return and that he is not entitled to the two dependency_exemptions the earned_income_credit and the head_of_household filing_status that he claimed in that return respondent further determined in the notice that petitioner is liable for the accuracy-related_penalty under sec_6662 discussion the only argument that petitioner advanced at trial is that the notice that respondent issued to him with respect to his taxable_year is invalid because the office of respondent which issued that notice is located in holtsville new york and not in memphis tennessee where petitioner resided at all relevant times we reject that argument there is no require- ment in the internal_revenue_code that the office of respondent which issues a notice to an individual taxpayer must be located where such taxpayer lives to reflect the foregoing decision will be entered for respondent 2petitioner expressly declined to advance any contentions or arguments at trial with respect to the determinations that respondent made in the notice relating to his taxable_year we conclude that petitioner has abandoned contesting such deter- minations
